the stipulation is approved, and we

                                            ORDER this appeal DISMISSED.'
                                                         .......\,


                                                      Hardesty


                                                                                                J.
                              Parraguirre                               Cherry




                              cc: Hon. Brent T. Adams, District Judge
                                   Richard F. Cornell
                                   Attorney General/Carson City
                                   Washoe County District Attorney
                                   Washoe District Court Clerk




                                          'Because no remittitur will issue in this matter, see NRAP
                              42(b), the one-year period for filing a post-conviction habeas corpus
                              petition under NRS 34.726(1) shall commence to run from the date of this
                              order.



    SUPREME COURT
            OF
         NEVADA
                                                                    2
    (0) 1947A     • I(

I                        it